Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Application status
Claims 1-5, 7, 8, 11, 13, 17-19 are pending in the instant application.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which 
are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4 and 18, drawn to a guide RNA/Cas endonuclease complex comprising at least one guide RNA and a Cas endonuclease, wherein said Cas endonuclease comprises a first nuclease domain of SEQ ID NO: 88, or a functional fragment or functional variant of SEQ ID NO:88, and a second nuclease domain comprising at least one nuclease subdomain selected from the group consisting of SEQ ID NO: 90, SEQ ID NO: 92 and SEQ ID NO: 94, or a functional fragment or functional variant of said second nuclease domain, wherein said guide RNA is a chimeric engineered guide RNA, wherein said guide RNA/Cas endonuclease complex is capable of recognizing, binding to, and optionally nicking, cleaving, or covalently attaching to all or part of a target sequence.
Group II, claims 5, 7, 8, 11, 13, drawn to a method for modifying a target site in the genome of a cell, the method comprising introducing into said cell at least one chimeric engineered[ ] guide RNA, and a Cas endonuclease comprising a first nuclease domain of SEQ ID NO: 88, and a second nuclease domain comprising at least one nuclease sub-domain selected from the group consisting of SEQ ID NO: 90, SEQ ID NO: 92 and 

Group III, claim 17, drawn to a recombinant DNA polynucleotide comprising a promoter operably linked to a plant-optimized polynucleotide encoding a Cas endonuclease, wherein said Cas endonuclease comprises a first nuclease domain of SEQ ID NO: 88, and a second nuclease domain comprising at least one nuclease sub-domain selected from the group consisting of SEQ ID NO: 90, SEQ ID NO: 92 and SEQ ID NO: 94

Group IV, claim 19, drawn to a chimeric engineered guide RNA capable of forming a guide RNA/Cas endonuclease complex that can recognize, bind to, and optionally nick or cleave a target sequence, wherein said guide RNA is selected from the group consisting of SEQ ID NOs: 128-138.
This application contains claims directed to the following patentably distinct species so Applicants are required to elect a single species for each group (i) and (ii) as shown below:
SEQ ID NO: 90, SEQ ID NO: 92 and SEQ ID NO: 94;
	(ii) 	SEQ ID NOs: 128-138.
The species are independent or distinct because these SEQ ID NOs represent structurally different amino acid or RNA sequences.  Therefore, where structural identity is required, such as for hybridization or expression, the different sequences have different effects.
These claims will be examined to the extent they read upon the elected species.Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1-5, 7, 8, 11, 13, 17-19 are generic.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a guide RNA/Cas endonuclease complex comprising at least one guide RNA and a Cas endonuclease, wherein said Cas endonuclease comprises a first nuclease domain of SEQ ID NO: 88, or a functional fragment or functional variant of SEQ ID NO:88, and a second nuclease domain comprising at least one nuclease subdomain selected from the group consisting of SEQ ID NO: 90, SEQ ID NO: 92 and SEQ ID NO: 94, or a functional fragment or functional variant of said second nuclease domain, wherein said guide RNA is a chimeric engineered guide RNA, wherein said guide RNA/Cas endonuclease complex is capable of recognizing, binding to, and , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ellegaard et al. (see sequence search result 1 under 20210401_131620_us-16-099-765-88.rup. and 20210401_131620_us-16-099-765-90.rup. which are available in SCORE, which is identical to WP_046308312.1 shown in the sequence alignment below) and Charpentier et al. (WO 2013/176772 A1).  
Ellegaard et al. teach a Lactobacillus apis Cas9 comprising a first nuclease domain having 100% sequence identity to Applicants’ SEQ ID NO: 88 and a second nuclease domain having 100% sequence identity to Applicants’ SEQ ID NO: 90 (see boldfaced sections of the sequence alignment shown below) which has been publically available since 06/24/2015.  Charpentier et al. teach a chimeric engineered guide RNA/chimeric Cas9 complex which is capable of recognizing, binding to and cleaving a target sequence (see Figures 27A-C, 28A-D; and para [0059], [0060], [00515], [00554], [00558], [00559] and [00324]).  In view of teachings from Ellegaard et al. and Charpentier et al., it would have been obvious for a person of ordinary skill in the art to make and use the guide RNA/Cas endonuclease complex as recited in claim 1, and thus, the shared technical feature of the groups is not a “special technical feature”, unity of invention between the groups does not exist.
type II CRISPR RNA-guided endonuclease Cas9 [Lactobacillus apis] 
Sequence ID: WP_046308312.1Length: 1391Number of Matches: 1
See 1 more title(s) See all Identical Proteins(IPG) 
CRISPR-associated protein cas9 [Lactobacillus apis] 
Sequence ID: KJY59657.1Length: 1391Number of Matches: 
Related Information
Identical Proteins-Identical proteins to WP_046308312.1
Range 1: 1 to 1391GenPeptGraphics Next Match Previous Match First Match 
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
Frame
2852 bits(7394)
0.0()
Compositional matrix adjust.
1391/1391(100%)
1391/1391(100%)
0/1391(0%)


Features:
Query  1     MMKKNNDYIVGLSLEPDAVGFAAIDKKNKLISLKGKNVIGVTTFQEGQTAEERRTSRSAR  60
             MMKKNNDYIVGLSLEPDAVGFAAIDKKNKLISLKGKNVIGVTTFQEGQTAEERRTSRSAR
Sbjct  1     MMKKNNDYIVGLSLEPDAVGFAAIDKKNKLISLKGKNVIGVTTFQEGQTAEERRTSRSAR  60

Query  61    RLNHRKKRRIKFLEEIFAEEIAKVDPGFFVRQHNSWVSPLDKERTANPAIIFPTKSEEKD  120
             RLNHRKKRRIKFLEEIFAEEIAKVDPGFFVRQHNSWVSPLDKERTANPAIIFPTKSEEKD
Sbjct  61    RLNHRKKRRIKFLEEIFAEEIAKVDPGFFVRQHNSWVSPLDKERTANPAIIFPTKSEEKD  120

Query  121   FYKAYPTVYHLRQALMTENKKFDLREIYIAMHSIIKRRGNFLYSVSAQSFDTSKINVRGA  180
             FYKAYPTVYHLRQALMTENKKFDLREIYIAMHSIIKRRGNFLYSVSAQSFDTSKINVRGA
Sbjct  121   FYKAYPTVYHLRQALMTENKKFDLREIYIAMHSIIKRRGNFLYSVSAQSFDTSKINVRGA  180

Query  181   LETINDNYQAFKSQGLTCCELAVENAEKIEDVIKGVDEDKTIFTREKIKKTAKLLATDKP  240
             LETINDNYQAFKSQGLTCCELAVENAEKIEDVIKGVDEDKTIFTREKIKKTAKLLATDKP
Sbjct  181   LETINDNYQAFKSQGLTCCELAVENAEKIEDVIKGVDEDKTIFTREKIKKTAKLLATDKP  240

Query  241   DKAAQKMYKQLATAIFGFKAQFDVILGESIDKAEKPNWSLKLSDEDYEDKLEAISGSLND  300
             DKAAQKMYKQLATAIFGFKAQFDVILGESIDKAEKPNWSLKLSDEDYEDKLEAISGSLND
Sbjct  241   DKAAQKMYKQLATAIFGFKAQFDVILGESIDKAEKPNWSLKLSDEDYEDKLEAISGSLND  300

Query  301   EQQAIVKEIQSLYTSIVLNSIVPDGQTISESMIQTYNQHKRDLILLRKATADQEDPKKAE  360
             EQQAIVKEIQSLYTSIVLNSIVPDGQTISESMIQTYNQHKRDLILLRKATADQEDPKKAE
Sbjct  301   EQQAIVKEIQSLYTSIVLNSIVPDGQTISESMIQTYNQHKRDLILLRKATADQEDPKKAE  360

Query  361   KLKLAYDLYINNRSHGKVLAAKKAFNKNKKLTTEEFYKQVKSNLPENSDNSAEILTLIEN  420
             KLKLAYDLYINNRSHGKVLAAKKAFNKNKKLTTEEFYKQVKSNLPENSDNSAEILTLIEN
Sbjct  361   KLKLAYDLYINNRSHGKVLAAKKAFNKNKKLTTEEFYKQVKSNLPENSDNSAEILTLIEN  420

Query  421   NEFLPVLRSRKNTSIPYQLQQKELDLIIKNQSKYYPFLAEENPVKEHRKQAPYKLDELIR  480
             NEFLPVLRSRKNTSIPYQLQQKELDLIIKNQSKYYPFLAEENPVKEHRKQAPYKLDELIR
Sbjct  421   NEFLPVLRSRKNTSIPYQLQQKELDLIIKNQSKYYPFLAEENPVKEHRKQAPYKLDELIR  480

Query  481   FKIPYYVGPLITEADQKSTTGKDFSWLVRSTPNDHAQITPWNFNEKVDIAATANKFIRKM  540
             FKIPYYVGPLITEADQKSTTGKDFSWLVRSTPNDHAQITPWNFNEKVDIAATANKFIRKM
Sbjct  481   FKIPYYVGPLITEADQKSTTGKDFSWLVRSTPNDHAQITPWNFNEKVDIAATANKFIRKM  540

Query  541   TVKDTYILGEDVLPAKSLIYQRFEVLNELNGLKVNDKKLSVETKQDIYKDLFQSKITVNE  600
             TVKDTYILGEDVLPAKSLIYQRFEVLNELNGLKVNDKKLSVETKQDIYKDLFQSKITVNE
Sbjct  541   TVKDTYILGEDVLPAKSLIYQRFEVLNELNGLKVNDKKLSVETKQDIYKDLFQSKITVNE  600

Query  601   SDLVDYLHQQKGYSKVEIAGLTPVGKTFRFNSSLSSYIHFRKLGLFDKQLDDAKYQKDFE  660
             SDLVDYLHQQKGYSKVEIAGLTPVGKTFRFNSSLSSYIHFRKLGLFDKQLDDAKYQKDFE
Sbjct  601   SDLVDYLHQQKGYSKVEIAGLTPVGKTFRFNSSLSSYIHFRKLGLFDKQLDDAKYQKDFE  660

Query  661   KIIEWASIFNDKKIYQQKLREITWLSEKQFKSIANWTLNGWGRLSKRLLTELYDENGQNI  720
             KIIEWASIFNDKKIYQQKLREITWLSEKQFKSIANWTLNGWGRLSKRLLTELYDENGQNI
Sbjct  661   KIIEWASIFNDKKIYQQKLREITWLSEKQFKSIANWTLNGWGRLSKRLLTELYDENGQNI  720

Query  721   IERLWDSKQNFQQIITSAGFKKEIDIANEDMAKSTDLEDILAEAYTTPSNKKTVRKASKI  780
             IERLWDSKQNFQQIITSAGFKKEIDIANEDMAKSTDLEDILAEAYTTPSNKKTVRKASKI


Query  781   VKEIVSCAGHNAPSQIVLSKPIINQNPYDLSRNRGKELLKKYEQATSSLINKELVKELED  840
             VKEIVSCAGHNAPSQIVLSKPIINQNPYDLSRNRGKELLKKYEQATSSLINKELVKELED
Sbjct  781   VKEIVSCAGHNAPSQIVLSKPIINQNPYDLSRNRGKELLKKYEQATSSLINKELVKELED  840

Query  841   CNANRLLSSDKYYLYFSQAGRDALTGEKIPYSEVKSCVVRNVLPKKFSQSRDISNKILVI  900
             CNANRLLSSDKYYLYFSQAGRDALTGEKIPYSEVKSCVVRNVLPKKFSQSRDISNKILVI
Sbjct  841   CNANRLLSSDKYYLYFSQAGRDALTGEKIPYSEVKSCVVRNVLPKKFSQSRDISNKILVI  900

Query  901   KSDNNAKIELTKECSSRIIPDIDITVGHMWSEWQADELINKAKLDNLYVDPDNLQDFEQN  960
             KSDNNAKIELTKECSSRIIPDIDITVGHMWSEWQADELINKAKLDNLYVDPDNLQDFEQN
Sbjct  901   KSDNNAKIELTKECSSRIIPDIDITVGHMWSEWQADELINKAKLDNLYVDPDNLQDFEQN  960

Query  961   KYLGKELSVKSAIVKLLAVVLHKLYPKTEIILINSQYPKALRERLDLYRNTQVNDYYNGM  1020
             KYLGKELSVKSAIVKLLAVVLHKLYPKTEIILINSQYPKALRERLDLYRNTQVNDYYNGM
Sbjct  961   KYLGKELSVKSAIVKLLAVVLHKLYPKTEIILINSQYPKALRERLDLYRNTQVNDYYNGM  1020

Query  1021  DAYLNAVCGNFLYQVYPKFRSYMVYGQYDIFNGKGSLKNLKQFNLVWPLLQKNDAKQKNA  1080
             DAYLNAVCGNFLYQVYPKFRSYMVYGQYDIFNGKGSLKNLKQFNLVWPLLQKNDAKQKNA
Sbjct  1021  DAYLNAVCGNFLYQVYPKFRSYMVYGQYDIFNGKGSLKNLKQFNLVWPLLQKNDAKQKNA  1080

Query  1081  GKIYESGTDKVLFDRQNDFYAPLIRAYNFKIMLFSQETYTEDEAMTKATIYPRADRDKAG  1140
             GKIYESGTDKVLFDRQNDFYAPLIRAYNFKIMLFSQETYTEDEAMTKATIYPRADRDKAG
Sbjct  1081  GKIYESGTDKVLFDRQNDFYAPLIRAYNFKIMLFSQETYTEDEAMTKATIYPRADRDKAG  1140

Query  1141  TRTSLVPKKKGLDPEIYGGFSNSKNSFMVIVKIKTAKEDTYKAIPIAMRYRDTLEKAKKN  1200
             TRTSLVPKKKGLDPEIYGGFSNSKNSFMVIVKIKTAKEDTYKAIPIAMRYRDTLEKAKKN
Sbjct  1141  TRTSLVPKKKGLDPEIYGGFSNSKNSFMVIVKIKTAKEDTYKAIPIAMRYRDTLEKAKKN  1200

Query  1201  KTYDETLRSIVEPVVATTRGYRGFDIIVNHLNFNQEMVNQTYGNFILSKATYMYNGNQIV  1260
             KTYDETLRSIVEPVVATTRGYRGFDIIVNHLNFNQEMVNQTYGNFILSKATYMYNGNQIV
Sbjct  1201  KTYDETLRSIVEPVVATTRGYRGFDIIVNHLNFNQEMVNQTYGNFILSKATYMYNGNQIV  1260

Query  1261  LSPDAMRILTGKLEEKEDEDSSLVKVYDEILEQVDKYLPLFNMRSYNQKLHDARKVFEKL  1320
             LSPDAMRILTGKLEEKEDEDSSLVKVYDEILEQVDKYLPLFNMRSYNQKLHDARKVFEKL
Sbjct  1261  LSPDAMRILTGKLEEKEDEDSSLVKVYDEILEQVDKYLPLFNMRSYNQKLHDARKVFEKL  1320

Query  1321  DVRKKRSTLSSILRGLHCNSSSSDIKELGIGTGFGFFQKQSGIPLTSDTLIVFKSITGLR  1380
             DVRKKRSTLSSILRGLHCNSSSSDIKELGIGTGFGFFQKQSGIPLTSDTLIVFKSITGLR
Sbjct  1321  DVRKKRSTLSSILRGLHCNSSSSDIKELGIGTGFGFFQKQSGIPLTSDTLIVFKSITGLR  1380

Query  1381  RRKVSLSDLEQ  1391
             RRKVSLSDLEQ
Sbjct  1381  RRKVSLSDLEQ  1391

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on Mon-Fri 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAE W LEE/
Examiner, Art Unit 1656



/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656